OFFICE   OF THE ATTORNEY       GENERAL   OF l’EXAS~
                           AUS’flN


                                          ,


         A. Xc.Fribbia
I:onorablc


                         o&ion       Ho. 0.
                         ‘h3J   Liablll
                                                               ’..
                I




            The oonetAtutiona1~~0vtaiOns that epprorlah    near-
 a& to tti8 ~UfStiOriRX8 ~%ctinnc 1 end 2 of!&tic19 En
 Of the CO66titUtiW   Of !ikiXYs , ,butwb'do not bclievr seid
-;rorlaton6ir$cda th6 oollootfo~'ofthin tex. *&la %x%t~cn 1
 ron6S 8# fOllOW'at-
          -%f~~ixnti~ti
                    ~h6ll b0 6&3i                     kna ~nmtm.               All
     ~ropcrty       1.n this    :‘tuta,    wbstlmr      awntsd by nsewel
     peroons or cozporetiontn;a,
                             other than mnio$gsl,
     c.haU be taxed $.apro~ort%on to it6 value, WAQ&
     shell be ascsrteluedMD rdtybe prmided~by lm.
     %%6 f.6&6.srFitW6         !26p   ffS>OYa   :6   POX1    t6X.      It    riay
     nrso i5lpoEeacoupution toxca, ~bothupon czltur61
     geraou~ end 'uponcorgorcrbiona,    Other then ma&-
     01p&a, doing nay busiaaK8 in this ntace. ft.ri0y
     61~30tex Inoomi~~cl? both notural prraonn    cm& 00~
     gorbtions other the.nm~~fcigcl, except tbot g!or-
     son.3unpqcd in mabarical~cnc!afyfoulturulpur-~
     uu4t6 shall imr6T be ~Q&m?        to psy ex 06aui?ation
     taxa ~roviCo5, tneC two bwdra5 and r+np dollsrn
     worth of housohoZd end kitchen furniture, bclong-
     ill.@
         to eeoh rdlg   in t&f6 Stet@.Khellba sx6qti,
          teX6tiOn, and prOVib0d further that the oacii-
     f+ro?3
     patlon~tax 1cmisc bjrenp oounty, oity or town 'POP
     my pear on par3ona or o0rp0rnti0na      puxtmln(as
                                                      any
     profae6lonor buaine&wl ahall not cbxcaedone.h6X.i
     of the tax latiiodby th6 Sate      tar the tratsr,
                                                     period
     on auoh ~rofea6h.a or btihiettsi”

TbS p6irtOr said ??60titXl
                        2 thet~daala                        ti%h     OO6Ugl6tdOn     t6X88
f%ads es fOllOWSf

           "All ooonpetion Cnxca f&e%1 be-equal. und unl-
     fOrm Upon the f.mz,Q 61S66 Of subjeota wlthfn the
     litit   pi' ths suthozity lovying the Lur) . . ."




                                                                            co11 c, f;otYch
%R:q,                  .-n